DETAILED ACTION
This Office Action is in response to the application 16/541,563 filed on 08/15/2019.
Claims 1-20 have been examined and are pending in this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
For the record, the Examiner acknowledges that NO restrictions warranted at applicants initial time of filing for patent.

Priority
For the record, the Examiner acknowledges that NO foreign priority claimed at applicant’s initial time of filing for patent.


Information Disclosure Statement
The information disclosure statement (IDS), submitted on 11/15/2019, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
For the record, the Examiner acknowledges that the Oath/Declaration submitted on 08/15/2019 has been accepted.

Drawings
For the record, the Examiner acknowledges that the drawings filed on 08/15/2019 has been accepted.

Specification
For the record, the Examiner acknowledges that the Applicant's specification filed on 08/15/2019 has been accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-8, 10-14, 17-18 and 20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Haldenby et al (Hereinafter Haldenby), Pub. No.: US 2017/0046806.

Referring to claim 1, Haldenby teaches a distributed cryptographic item authentication system, comprising: 
a housing (abstract, electronic ledger); 
a set of sensor systems secured with the housing and wherein the set of sensor systems comprises at least an image capture system (abstract, para. 0103 and fig. 1; system 140 may detect an occurrence of an event based on one or more sensors); 
a transceiver configured to enable communication over a distributed computer network to access a cryptographic distributed ledger blockchain database source (para. 0103 and fig. 1, system 140 may detect an occurrence of an event based on one or more sensors and devices communicatively connected to network 120 and capable of transmitting data to system 140; paras. 0118-0122, communication protocol); and 
an authentication control circuit coupled with non-transitory memory storing code that when implemented by the authentication control circuit causes the authentication control circuit to: 
obtain first sensor data from at least a first item identifying sensor system of an item being authenticated, and obtain an initial identification of the item based on the first sensor data (para. 0120-0122 and fig. 1, sensor data provider); 
access, through the transceiver, the blockchain database source and acquire an item authentication block specific to the item (abstract, paras. 0104, 0126, 0185 and figs 1 and 5,  identified/associated rules); 
obtain, from the item authentication block, a first set of authentication instructions to be applied by the authentication control circuit in authenticating the item, and a previously acquired collection of a set of multiple historic authentication sensor data specific to the item (para. 0120-0122 and fig. 1, sensor data provider); 
control one or more sensor systems of the set of sensor systems in accordance with the first set of authentication instructions to capture a collection of multiple different current authentication sensor data specific to the item (paras. 0045, 0084, 0146, 0148,  and fig. 1, tracking and controlling the ownership of products/ control system or control entity);
compare the multiple current authentication sensor data to the set of multiple historic authentication sensor data (para. 0207, compared to the expected value/sensor data); 
confirm, in authenticating the item, that each of a threshold number of the multiple current authentication sensor data is consistent within a threshold variation of a corresponding one of the set of multiple historic authentication sensor data (paras. 0120, 0169, 0210, performance threshold); and 
cause the item authentication block within the distributed ledger blockchain database to be updated to include the confirmation of authentication of the item (abstract, The processor updates and saves the distributed electronic ledger by performing an action specified by the determined associated rule; paras. 0112, 0138, authentication protocol; para. 0155 and figs. 7-8).

Referring to claim 2, Haldenby further teaches wherein authentication control circuit is further configured to distribute the multiple current authentication sensor data and cause the item authentication block within the distributed ledger blockchain database to be updated to include the multiple current authentication sensor data to be available in subsequent authentication of the item (para, 0120-0122 and fig. 1; sensor data is inherently authentication sensor data).

Referring to claim 3, Haldenby further teaches wherein the first set of authentication instructions specifies a sequence in which to implement multiple sensor systems of the set of sensor systems, and wherein the authentication control circuit in controlling the one or more sensor systems is configured to activate, in accordance with the specified sequence, each of the multiple sensor systems as specified by the first set of authentication instructions in capturing at least some of the current authentication sensor data (abstract, paras. 0104, 0126, 0185 and figs 1 and 5, identified/associated rules). 

Referring to claim 4, Haldenby further teaches wherein the authentication control circuit is further configured to distribute the current authentication sensor data to be incorporated into the set of multiple historic authentication sensor data within the item authentication block specific to the item for use in subsequent authentication of the item (abstract, paras. 0104, 0126, 0185 and figs 1 and 5).

Referring to claim 7, Haldenby further teaches wherein the authentication control circuit in obtaining the first set of authentication instructions is configured to identify the first set of authentication instructions from multiple different sets of instructions, wherein the different sets of instructions each corresponds to a different level of accuracy of authentication of the item and corresponds to capabilities of at least one of multiple different types of item authentication systems, and wherein the first set of authentication instructions corresponds to capabilities of the item authentication system (para. 0120-0122 and fig. 1, sensor data provider).

Referring to claim 8, Haldenby further teaches wherein an original set of historic authentication sensor data of the historic authentication sensor data within the item authentication block specific to the item is generated by an original source of the item (para. 0120-0122 and fig. 1, sensor data provider).

Referring to claim 10, Haldenby further teaches wherein the authentication control circuit is communicatively coupled with the lock system, and is further configured to: confirm an identification of a purchasing user physically present at a location of the item authentication system, receive confirmation of payment by the purchasing user for the item, activate the lock system to unlock the lock system in response to confirming the identification of the purchasing user and the payment by the purchasing user, and update the item authentication block with a confirmation of a transfer of ownership of the item to the purchasing user (paras. 0120-0122, monitor location; paras. 0146-0147; purchase asset/estate).

Referring to claim 11, This claim is similar in scope to claim 1, and is therefore rejected under similar rationale.

Referring to claim 12, This claim is similar in scope to claim 2, and is therefore rejected under similar rationale.

Referring to claim 13, This claim is similar in scope to claim 3, and is therefore rejected under similar rationale.

Referring to claim 14, This claim is similar in scope to claim 4, and is therefore rejected under similar rationale.

Referring to claim 17, This claim is similar in scope to claim 7, and is therefore rejected under similar rationale.

Referring to claim 18, This claim is similar in scope to claim 8, and is therefore rejected under similar rationale.

Referring to claim 20, This claim is similar in scope to claim 10, and is therefore rejected under similar rationale.

Allowable Subject Matter
Claims 5, 6, 9, 15, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONAS A BAYOU whose telephone number is (571)272-7610. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONAS A BAYOU/Primary Examiner, Art Unit 2499 
05/10/2022